Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 7, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiu (US 2019/0020380).
With regard to claim 1 Chui discloses a timepiece movement arranged in a timepiece having 
a case back (34) and 
driving indicator hands (38), the timepiece movement comprising:
a wireless communication device using an electric wave from the outside as a power source and communicating with an external reader (20 – passive rfid – paragraph 33).

With regard to claim 3 Chui discloses the timepiece movement according to claim 1, further comprising:
a main plate (24) supporting at least one of a power source (30) generating power for rotating the indicator hands (38)  and a train wheel transmitting power to the indicator hands (paragraphs 25, 27 physical driving of hands having different drive rates inherently necessitates a train wheel according to a BRI of the term train wheel),
wherein the wireless communication device is arranged at a position where it cannot be visually recognized (figures 1-2) from at least one of both sides in a thickness direction of the main plate and an outer side in a planar direction of the main plate orthogonal to the thickness direction (figures 1, 2).

With regard to claim 6 Chui discloses the timepiece movement according to claim 1, further comprising:
a recess (36) accommodating the wireless communication device (20).

With regard to claim 7 Chui discloses the timepiece movement according to claim 6, wherein a fit-engagement protrusion to be fit-engaged with the wireless communication device is formed on an inner surface of the recess (figure 2 the shapes match to fit the wireless element inside).

With regard to claim 10 Chui discloses a timepiece comprising:
a timepiece case (figure 2) having a case back (34); and
a timepiece movement (24) arranged on an inner side of the timepiece case and driving indicator hands (38),
wherein the timepiece movement is equipped with a wireless communication device using an external electric wave as a power source and communicating with an external reader (20 – passive rfid – paragraph 33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2019/0020380)  in view of Nagahama (US 2013/0148482)
With regard to claim 8 (depends from claim 6)  Chiu does not disclose the claimed: a swaged portion regulating detachment of the wireless communication device is formed at an opening edge of the recess. Attachment by swaging is know in the art. Nagahama teaches swaging as an alternative to adhesives and adhesive tapes – paragraph 72. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Chiu’s wireless communication device to attach such that a swaged portion regulating detachment of the wireless communication device is formed at an opening edge of the recess as taught in part by Nagahama. The reason for doing so would have been to use a well known attachment method to secure the structures in Chiu.

Claims 2, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2019/0020380).
With regard to claim 9 Chiu discloses the timepiece movement according to claim 1, further comprising:
a control unit controlling a power source generating power for rotating the indicator hands (module 26, movement 24 – paragraphs 25, 27, 29, 33-40); and
a board on which the control unit is mounted and on which printed wiring is formed (24, 26).
Chui does not explicitly disclose wherein the wireless communication device is surface-mounted on the board at a position where it overlaps the printed wiring. Chui teaches 20 overlapping both 24 and 26. Chui teaches the operational part of 20 overlapping the board of 26. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Chui’s passive RFID tag to be is surface-mounted on the board at a position where it overlaps the printed wiring. The reason for doing so would have been to allow the passive RFID tag to be located inside a small packaging structure for the timepiece thus reducing the size and space considerations of the packaging. Doing so would have been well within the purview of one skilled in the art of horology as component placement is a fundamentally necessary skill for those skilled in the art to achieve basic functions of a portable timepiece/watch.

With regard to claim 2 Chiu discloses the timepiece movement according to claim 1, further comprising:
an outer surface facing the case back side (figure 2).
Chiu does not disclose wherein the wireless communication device is arranged within 10 mm of the outer surface. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Chui’s wireless communication device is to be arranged within 10 mm of the outer surface. The reason for doing so would have been to locate it near the outside of the structure allowing it to better receive signals necessary for its operation. Within the lens of consideration of a wristwatch depicted in figure 2, one skilled in the art would find that 10mm or less to be a reasonable distance to arrange the wireless structure. 

Allowable Subject Matter
Claims 4, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shim (US 2018/0039233) discloses a timepiece movement with an RFID paragraph 51 and wherein the wireless communication device is arranged within 10 mm of the outer surface figure 2c, paragraph 110.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5-6-22
/SEAN KAYES/Primary Examiner, Art Unit 2844